Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the 

Drawings
A.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “ 91”  and “75” for example has been used to designate both prior art 91 and the reflective element 91  and 75 is used to represent connection electrode and electrode part.
The office is providing two of the issue there maybe more, applicant is encourage to correct any other error that may exist.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
B.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements 13,  16 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  13 16 17 and 18are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 and 18 there is no first electrode or second electrode.
As to claim 13 “respectively provided” does not make sense respectively  refers to:  separately or individually and in the order already mentioned (used when enumerating two or more items or facts that refer back to a previous statement). However applicant has not set forth an order or even that there are the same number. The claim merely state there are a plurality of first connection electrode and a plurality of openings. There could be 2 connection electrodes and 50 opening. 
Does applicant mean a plurality of first connection electrodes and the second forming a plurality of respective openings?
Further as to claim 16 there is no second connection electrode

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 11 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (20120049219)
a.	As to claim 11, As to the recitation of 50% the office has to interpret that the coverage is over the “active area” since applicant does not show the edge portions and it is unclear if 91 expands into the edge areas of 26 b and 27 b. Thus the office is interpreting 50% not to include the edge since or the features covered or the covering between the mesas and including the mesas.  Kamiya teaches A semiconductor light emitting device comprising: a plurality of semiconductor layers, which includes a first semiconductor layer having a first conductivity (item 21 or 23 figure 5), a second semiconductor layer having a second conductivity different from the first conductivity type (the others of 21 or 23), and an active layer interpositioned between the first and second semiconductor layers and adapted to generate light by electron-hole recombination (item 22 it is capable of performing the action); a non-conductive reflective film formed over the plurality of semiconductor layers to reflect the light generated by the active layer towards the first semiconductor layer (item 50 is a dbr); an insulating layer formed on the non-conductive reflective film (item 60 which also has a dielectic material paragraph 52); a first electrode part  (item 30,70 and 40), which is electrically connected to the first semiconductor layer and supplies either electrons or holes to the first semiconductor layer (this is intended use it is capable thus meeting the claim); and a second electrode part, which is electrically connected to the second semiconductor layer and supplies, to the second semiconductor layer (item 31 item 71 and 40), the other of the holes or the electrons(again it is capable thus meeting the 
Kamiya teaches wherein the connection electrode is extended through the non-conductive reflective film for electrical connection to one of the first semiconductor layer and the second semiconductor layer (item 40 portion)
Kamiya is silent in regards to Application No. 16/068,081 Page 2 of 6 with the connection electrode covering over the non-conductive reflective film by at least 50% thereof.
Applicant has shown no unexpected resulted figure 3. As to the total covering one can make the wiring as big or small as desired.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to cover at least 50% of layer 50 with 70 to act as  additional reflector. Improving light extraction.
As to the material of 70, It is noted the best conductors (low resistance) used LED processing for electrode have high reflectivity (gold or silver ).
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide electrode as silver or gold to improve conduction and lower resistance of the device.
b.	As to claim 15, Kamiya teaches electrode formed between the plurality of semiconductor layers and the non-conductive reflective film, and the finger electrode and the connection electrode are electrically connected (figure 5,item 30 is below the DBR item 50).

However assuming arguendo finger means narrow structure.
Such electrode were known for current spreading.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide 31 and 30 as a finger to provide current spreading throughout the layer improving device performance and eliminating current crowding.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Bergmann (20170098746).

a.	As to claims 13 and 16, Kamiya further teaches wherein the connection electrodes covering over the non-conductive reflective film by at least 50% is electrically connected to one of the first and second electrode parts and forms a opening (element figure 3f in which 71 are in); and wherein a connection electrode electrically connected to the other of the first and second electrode parts is provided in the plurality of openings (item 71). 
		It appears based on 3f it covers 50% of the active area where the DBR is located 

	As to the actual covering of 71 assuming arguendo it cannot be held to teach that, applicant has not shown any unexpected results for increasing the size. Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form 
	 
	
	Kamiya teaches three mesas (the semiconductor structure).
	However on could provide 6 9 12 15 … or more mesas to provide a larger area and higher output (see figure 3a and 5 of Bergmann and in the priority document).
	Thus having 2 3 4 5 … opening for group of mesa sets of 3.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide 6 9 12 15… mesa with the corresponding openings 2 3 4 5… to increase the size of the device and thus the brightness of the output.

	

Claims 17  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view Jeon (2015053600) As to the priority of claim 18 the priority of claim 18 is not supported before at least 6/3/2016 thus since this is publish over a year before the priority.

As to the priority of claims 17 18 the priority of claims 17 18 is not supported before at least 6/3/2016 thus since this is publish over a year before the priority.
a.	AS to claim 17 and 18, Kamiya does not teach islands.

Absent some unexpected results it would have been obvious to one of ordinary skill in the art at the time of filing to provide item 70 as two separate islands.
One would have been so motivated to allow for separable control over the mesa allowing the device to be used as a multi LED.
		As to the actual covering of 71 assuming arguendo it cannot be held to teach that, applicant has not shown any unexpected results for increasing the size. Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form that 70 has the same shape of 40 and 71 has the same shape as 41, to increase the reflective area with the areas to scale with the figures to provide better reflection, a larger mirror surface, improving device performance.
Response to Arguments

Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896